Peters, C. J.
I concur in the result arrived at by Judge Eviery, and agree to the statement that a refusal of marital intercourse, while marital cohabitation continues, does not amount to "utter desertion,” a cause of divorce prescribed by our statutes.
But so far as the opinion of the learned Judge carries an implication that a refusal of marital intercourse may not be so extreme as to amount to " cruel and abusive treatment,” another cause of divorce prescribed by our statutes of divorce, I do not concur. Impotence is a cause of divorce in this State. What is the difference to the husband, whether the wife can not, or will not, assent to marital intercourse ? If a divorce lies in the first case, a fortiori should it in the latter- — when the case presents an inexcusable and long continued refusal — not such as this case— but a clearly extreme case.